Citation Nr: 1732953	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-17 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for a bilateral hearing loss disability.

2.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to service connection for a cold injury of the right lower extremity, to include symptoms of sweating feet, cold sensitization, shiny shins, numbness and pain of the feet, tingling and paresthesia, thick distorted toenails, fungus, and Raynaud's phenomenon.

4.  Entitlement to service connection for a cold injury of the left lower extremity, to include symptoms of sweating feet, cold sensitization, shiny shins, numbness and pain of the feet, tingling and paresthesia, thick distorted toenails, fungus, and Raynaud's phenomenon.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

7.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

8.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

9.  Entitlement to service connection for diabetes mellitus.

10.  Entitlement to service connection for prostate cancer.

11.  Entitlement to service connection for skin cancer (claimed as melanoma).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1963 to June 1966.  
This case comes before the Board of Veterans' Appeals (the Board) from July 2011, May 2012, and March 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2017, the Board remanded the appeal to the RO to schedule the Veteran for a Board hearing.  The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of the proceeding is associated with the record.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a compensable evaluation for a bilateral hearing loss disability and entitlement to service connection for diabetes mellitus, prostate cancer, and skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran withdrew his appeal pertaining to the issue of entitlement to an evaluation in excess of 10 percent for tinnitus at the May 2017 Board videoconference hearing.  

2.  The cold injury of the right lower extremity has been shown to be etiologically related to the Veteran's active service.

3.  The cold injury of the left lower extremity has been shown to be etiologically related to the Veteran's active service.

4.  The peripheral neuropathy of the right upper extremity has been shown to be etiologically related to the Veteran's active service.

5.  The peripheral neuropathy of the left upper extremity has been shown to be etiologically related to the Veteran's active service.

6.  The peripheral neuropathy of the right lower extremity has been shown to be etiologically related to the Veteran's active service.

7.  The peripheral neuropathy of the left lower extremity has been shown to be etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the issue of entitlement to an evaluation in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Service connection for a cold injury of the right lower extremity is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  Service connection for a cold injury of the left lower extremity is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  Service connection for peripheral neuropathy of the right upper extremity is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

5.  Service connection for peripheral neuropathy of the left upper extremity is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

6.  Service connection for peripheral neuropathy of the right lower extremity is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

7.  Service connection for peripheral neuropathy of the left lower extremity is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran withdrew his appeal pertaining to the issue of entitlement to an evaluation in excess of 10 percent for tinnitus at the May 2017 Board videoconference hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  Service Connection

In light of the fully favorable determination in this case with respect to issues of entitlement to service connection for cold weather residuals and peripheral neuropathy, no further discussion of compliance with VA's duty to notify and assist is necessary.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The Veteran testified that his current residuals of cold injury and neuropathies were caused by exposure to freezing temperatures while he was stationed in Germany.  He was assigned to guard safe houses in service, which required patrolling outdoors on foot.  His Form DD 214 indicates that he was assigned to the military police.  The Veteran's personnel records confirm that he served in Germany for 30 months.  

Post-service, in June 2013, the Veteran underwent a private neurological consultation.  The Veteran reported persistent burning, numbness, and tingling in the legs and feet.  Dr. M.S. diagnosed small sensory fibers neuropathy and chronic lumbosacral radiculopathic changes with multiple nerve root irritation.  He indicated that the burning, numbness, and tingling in the Veteran's legs and feet were likely multifactorial, and the previous exposure to extremely cold temperature was a probable significant factor.

In March 2014, the Veteran underwent another private evaluation regarding his neuropathy and residuals of cold injury.  He stated that the Veteran protected safe house perimeters and performed guard duty in extreme cold and inclement weather while he was stationed in Germany.  The Veteran indicated that he started to experience pain, weakness, numbness, and tingling in his legs and feet in his early 30s.  He elaborated that over the years he has become increasingly intolerant to the cold and that his feet hurt and change colors when he gets cold.  After conducting the indicated testing, Dr. W.C. opined that it was more likely than not that the Veteran's current condition was the result of exposure to cold weather while he was in service.  He explained that exposure to extreme cold temperatures is clinically proven to cause Raynaud's Phenomenon, cold sensitization, sensory fiber neuropathies in the hands and feet, and sensory peripheral neuropathies of the legs and feet.

In January 2015, the Veteran was afforded a VA cold injury residuals examination.  He indicated that the Veteran had never been diagnosed with any cold injuries.  The VA examiner opined that it was less likely than not that the Veteran's claimed cold injuries were caused by his active service.  The VA examiner elaborated that the history of multifactorial symptoms with a history of radiculopathic objective EMG findings did not establish that the etiology of the symptoms were related to a cold weather injury.  The Veteran reported a history of a motorcycle accident and had a diagnosis of lumbar radiculopathy.  There were no service treatment records (STRs) to review that revealed any in-service treatment for cold weather injury or post service treatment for cold weather related injury until 2013. 

Based upon the forgoing, the Board finds that the evidence is, at least in equipoise, regarding whether the Veteran's peripheral neuropathy of the right upper, left upper, right lower, and left lower extremities and cold injuries of the left and right lower extremities were incurred in service.  The Board acknowledges that the January 2015 VA examiner provided a negative nexus opinion.  However, the VA examiner impermissibly dismissed the Veteran's lay statements based upon a lack of documentation in the STRs.  Additionally, the VA examiner failed to address the positive nexus opinion and diagnoses rendered by Dr. W.C. in March 2014.

Thus, service connection for peripheral neuropathy of the right upper, left upper, right lower, and left lower extremities, and cold injuries of the left and right lower extremities is granted.


ORDER

The appeal pertaining to the issue of entitlement to an evaluation in excess of 10 percent for tinnitus is dismissed.

Service connection for a cold injury of the right lower extremity, to include symptoms of sweating feet, cold sensitization, shiny shins, numbness and pain of the feet, tingling and paresthesia, thick distorted toenails, fungus, and Raynaud's phenomenon, is granted.

Service connection for a cold injury of the left lower extremity, to include symptoms of sweating feet, cold sensitization, shiny shins, numbness and pain of the feet, tingling and paresthesia, thick distorted toenails, fungus, and Raynaud's phenomenon, is granted.

Service connection for peripheral neuropathy of the right upper extremity is granted.

Service connection for peripheral neuropathy of the left upper extremity is granted.

Service connection for peripheral neuropathy of the right lower extremity is granted.

Service connection for peripheral neuropathy of the left lower extremity is granted.


REMAND

A.  Hearing Loss

In February 2014, the Veteran underwent his most recent VA audiological examination.  The Veteran testified at his May 2017 Board hearing that his hearing had gotten much worse over the years.  He explained that he broke his hearing aids and needed to go to VA to have them replaced.  Without his hearing aids, the Veteran had to drive with his windows down because he was unable to hear other traffic with the windows rolled up.  He watched television with the volume turned up and was unable to watch in the same room as his wife.  In general conversation, the Veteran watched lips and was unable to follow conversations with multiple people.  Based upon the forgoing, the Board finds that remand is necessary to afford the Veteran with a VA examination to determine the current severity of his bilateral hearing loss disability.

B.  Other Issues

As for the claims of entitlement to service connection for diabetes mellitus, prostate cancer, and skin cancer, the Veteran contends that he was exposed to Agent Orange during service.  The Veteran testified that he was sent to the Republic of Vietnam with the Central Intelligence Agency (CIA) while he was in active service.  In support of his assertion, he has submitted several buddy statements indicating that he was in the Republic of Vietnam.  To date, the appropriate development has not been undertaken to verify whether the Veteran was sent to the Republic of Vietnam with the CIA while he was in active service.

Accordingly, the case is REMANDED for the following actions:


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2.  Request the Veteran to provide any additional information that he may recall regarding his incursions into the Republic of Vietnam, including:

(a)  The date(s) that he entered the Republic of Vietnam, 
(b)  The manner/mode of the entry(s), 
(c)  The nature of the operations, even if only broadly described, 
(d)  His duties during the operations/incursions, and,
(e)  Any documentary evidence that he may have in his position that can corroborate his presence in the Republic of Vietnam, such as a flight ticket and/or itinerary that shows stopover in the Republic of Vietnam; photographs; letters; etc.

3.  Consistent with VA's Manual provisions attempt to verify the Veteran's participation in any classified operations that would have placed him in the Republic of Vietnam during his active service.  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Topic 5.  

4.  Schedule the Veteran for a VA examination to determine the current level of severity of the bilateral hearing loss disability.  All indicated studies should be performed. 

The examiner is asked to provide a rationale for all opinions rendered.  

5.  After completion of the above and any other development deemed necessary, readjudicate the claims.  If any claim remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


